Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 1 of 38




                       EXHIBIT I
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 2 of 38

Trials@uspto.gov                                               Paper 80
Tel: 571-272-7822                            Entered: December 28, 2016


       UNITED STATES PATENT AND TRADEMARK OFFICE
                       ____________

        BEFORE THE PATENT TRIAL AND APPEAL BOARD
                       ____________

                        RPX CORPORATION,
                             Petitioner,

                                   v.

             APPLICATIONS IN INTERNET TIME, LLC,
                        Patent Owner.
                        ____________

                         Case IPR2015-01750
                         Patent 8,484,111 B2
                           ____________


Before LYNNE E. PETTIGREW, MITCHELL G. WEATHERLY, and
JENNIFER MEYER CHAGNON, Administrative Patent Judges.

CHAGNON, Administrative Patent Judge.



                    FINAL WRITTEN DECISION
                          Inter Partes Review
                35 U.S.C. § 318(a) and 37 C.F.R. § 42.73
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 3 of 38

IPR2015-01750
Patent 8,484,111 B2

I.    INTRODUCTION
      We have jurisdiction to hear this inter partes review under 35 U.S.C.
§ 6. This Final Written Decision is issued pursuant to 35 U.S.C. § 318(a)
and 37 C.F.R. § 42.73. For the reasons discussed herein, we determine that
Petitioner has shown, by a preponderance of the evidence, that claims 13–18
of U.S. Patent No. 8,484,111 B2 (Ex. 1001, “the ’111 patent”) are
unpatentable.
          A. Procedural History
      RPX Corporation (“Petitioner”) filed a Petition for inter partes review
of claims 13–18 of the ’111 patent. Paper 1 (“Pet.”). Petitioner provided a
Declaration of Mark E. Crovella, Ph.D. (Ex. 1002) to support its positions.
Applications In Internet Time LLC (“Patent Owner”) filed a Preliminary
Response. Paper 21, Paper 26 (redacted version) (“Prelim. Resp.”). We also
authorized additional briefing on issues relating to real parties-in-interest.
See Paper 28, Paper 29 (redacted version) (“RPI Reply”); Paper 38, Paper 37
(redacted version) (“RPI Sur-Reply”).
      Pursuant to 35 U.S.C. § 314(a), on February 25, 2016, we instituted
inter partes review to determine whether claims 13–18 are unpatentable
under 35 U.S.C. § 102 as anticipated by Popp; 1 whether claims 13–18 are
unpatentable under 35 U.S.C. § 102 as anticipated by Kovacevic; 2 and




1
 U.S. Patent No. 6,249,291 B1, issued June 19, 2001 (Ex. 1004).
2
 Srdjan Kovacevic, Flexible, Dynamic User Interfaces for Web-Delivered
Training, in AVI ’96 PROCEEDINGS OF THE WORKSHOP ON ADVANCED
VISUAL INTERFACES 108–18 (1996) (Ex. 1005).

                                        2
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 4 of 38

IPR2015-01750
Patent 8,484,111 B2

whether claims 13–18 are unpatentable under 35 U.S.C. § 103 as obvious in
view of Balderrama 3 and Java Complete.4 Paper 51 5 (“Inst. Dec.”).
      Subsequent to institution, Patent Owner filed a Patent Owner
Response (Paper 63 (“PO Resp.”) 6), along with Declarations of H. V.
Jagadish, Ph.D. (Ex. 2032) and James Flynn (Ex. 2033) to support its
positions. Petitioner filed a Reply (Paper 70 (“Pet. Reply”)) to the Patent
Owner Response, along with a Reply Declaration of Dr. Crovella
(Ex. 1062). Pursuant to our authorization, Patent Owner filed a limited Sur-
Reply (Paper 73 (“PO Sur-Reply”) 7). A combined oral hearing for
Cases IPR2015-01750, IPR2015-01751, and IPR2015-01752 was held on
November 8, 2016. A transcript of the hearing is included in the record.
Paper 77 (“Tr.”).
         B. Related Proceedings
      The ’111 patent is the subject of the following district court
proceeding: Applications in Internet Time LLC v. Salesforce.com, Inc.,
No. 3:13-cv-00628 (D. Nev.). Pet. 3; Paper 6, 2.
      Claims 1, 3–8, and 10–40 of related U.S. Patent No. 7,356,482 B2
(“the ’482 patent”) are the subject of inter partes review in IPR2015-01751




3
  U.S. Patent No. 5,806,071, issued Sept. 8, 1998 (Ex. 1006).
4
  Java Complete!, 42 DATAMATION MAGAZINE 5, 28–49 (Mar. 1, 1996)
(Ex. 1007).
5
  A public version of the Institution Decision is available as Paper 60.
6
  Patent Owner filed a single Patent Owner Response in this proceeding and
Cases IPR2015-01751 and IPR2015-01752.
7
  Patent Owner filed a single Sur-Reply in this proceeding and Cases
IPR2015-01751 and IPR2015-01752.

                                      3
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 5 of 38

IPR2015-01750
Patent 8,484,111 B2

and IPR2015-01752. Pet. 3; Paper 6, 2; IPR2015-01751, Paper 51;
IPR2015-01752, Paper 51.
          C. The ’111 Patent
      The ’111 patent, titled “Integrated Change Management Unit,” relates
to an “integrated system for managing changes in regulatory and
non-regulatory requirements for business activities at an industrial or
commercial facility.” Ex. 1001, Abstract. The integrated system described
in the ’111 patent manages data that is constantly changing by
(1) “provid[ing] one or more databases that contain information on
operations and requirements concerning an activity or area of business,”
(2) “monitor[ing] and evaluat[ing] the relevance of information on
regulatory and non-regulatory changes that affect operations of the business
and/or information management requirements,” (3) “convert[ing] the
relevant changes into changes in work/task lists, data entry forms, reports,
data processing, analysis and presentation . . . of data processing and
analysis results to selected recipients, without requiring the services of one
or more programmers to re-program and/or re-code the software items
affected by the change,” and (4) “implement[ing] receipt of change
information and dissemination of data processing and analysis results using
the facilities of a network, such as the Internet.” Id. at 8:37–52, 9:4–5.




                                       4
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 6 of 38

IPR2015-01750
Patent 8,484,111 B2

      Figure 1 of the ’111 patent is reproduced below:




As shown in Figure 1, the integrated system operates at four layers:
(1) change management layer 11 that identifies regulatory and
non-regulatory changes that may affect a user’s business, (2) Java data
management layer 13 that generates a user interface (“UI”), (3) metadata
layer 15 that provides data about the user interface including “tools,
worklists, data entry forms, reports, documents, processes, formulas, images,
tables, views, columns, and other structures and functions,” and (4) business
content layer 17 that is specific to the particular business operations of
interest to the user. Id. at 9:38–52. According to the ’111 patent, because
the system of the invention is “entirely data driven,” the need to write and
compile new code in order to update the system is eliminated. Id. at 10:24,
12:44–56.



                                       5
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 7 of 38

IPR2015-01750
Patent 8,484,111 B2

          D. Illustrative Claim
      Of the claims subject to this inter partes review, claim 13 is
independent. Claims 14–18 depend from claim 13. Claim 13 of the ’111
patent, reproduced below, is illustrative:
             13. A system, comprising:
             a server accessible by a browser executed on a client
      device, the server including a first portion, a second portion, a
      third portion, and a fourth portion,
            the first portion of the server having information about
      unique aspects of a particular application,
             the second portion of the server having information about
      user interface elements and one or more functions common to
      various applications, the various applications including the
      particular application,
             the third portion of the server being configured to
      dynamically generate a functionality and a user interface for the
      particular application, the functionality and the user interface of
      the particular application being based on the information in the
      first portion of the server and the information in the second
      portion of the server, the third portion of the server being
      configured to send the functionality and the user interface for
      the particular application to the browser upon establishment of
      a connection between the server and the client device,
             the fourth portion of the server being configured to
      automatically detect changes that affect the information in the
      first portion of the server or the information in the second
      portion of the server.
Ex. 1001, 33:19–34:8.

II.   ANALYSIS
          A. Real Parties-in-Interest
      In its Petition, Petitioner identifies itself, RPX Corporation, as the
“sole real party-in-interest in this proceeding.” Pet. 2. Prior to institution,

                                        6
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 8 of 38

IPR2015-01750
Patent 8,484,111 B2

Patent Owner raised the issue of whether Petitioner has identified all real
parties-in-interest. In particular, Patent Owner asserted that Salesforce.com,
Inc. (“Salesforce”) is an unnamed real party-in-interest. See Prelim.
Resp. 2–20.
      In our Institution Decision, we determined that Salesforce had not
been shown to be a real party-in-interest in these proceedings. See Inst.
Dec. 7–15. In its Patent Owner Response, Patent Owner argues:
             In its decision instituting [this trial], the Board stated that
      there was insufficient evidence to find that the real party in
      interest is Salesforce.com, Inc. Patent Owner disagrees with
      the Board’s view of the law and the facts, and in particular
      believes that the Board misconstrued the law. As explained
      previously, the AIA was intended to prevent defendants from
      getting “a second bite at the apple.” Yet, the Board is doing
      just that by allowing Petitioner to act indirectly for Salesforce.
      In its decision, the Board set an improperly high burden of
      proof for the patent owner, and also improperly shifted the
      burden of proof to the patent owner. As explained in Patent
      Owner’s Preliminary Response, Salesforce is the real party in
      interest and Petitioner is acting as its proxy. Because
      Salesforce is time limited, so is Petitioner and patentability
      should be confirmed on this basis.
PO Resp. 8. To the extent Patent Owner is attempting to incorporate
arguments made in the Preliminary Response into the Patent Owner
Response, such incorporation is improper under our rules. See 37 C.F.R.
§ 42.6(a)(3) (“Arguments must not be incorporated by reference from one
document into another document.”). In any event, Patent Owner has neither
presented any new evidence into the record, beyond the evidence we
considered previously in rendering our Institution Decisions, nor cited any
legal authority to support its positions set forth above. Based on the
complete record now before us, we see no reason to change our previous


                                        7
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 9 of 38

IPR2015-01750
Patent 8,484,111 B2

determination, and we are not persuaded that Salesforce should have been
identified as a real party-in-interest in this proceeding.
          B. Level of Ordinary Skill in the Art
      Petitioner asserts that a “person of ordinary skill in the art in the
timeframe of the December 1998 priority date of the ’111 patent . . . would
have had at least a B.S. in Computer Science or the equivalent, along with at
least two years of computer programming experience in developing
applications for client-server systems.” Pet. 5–6 (citing Ex. 1002 ¶ 10).
Patent Owner indicates that it “does not dispute Petitioner’s definition of the
person of ordinary skill in the art.” PO Resp. 10; Ex. 2032 ¶ 18; Ex. 2033
¶ 17. For purposes of this Final Written Decision, we agree with and adopt
Petitioner’s proposed definition for the level of ordinary skill in the art,
which each declarant in this proceeding meets or exceeds. 8 See Ex. 1002
¶¶ 2–6, 11; Ex. 2032 ¶¶ 4–9, 19; Ex. 2033 ¶¶ 2–5, 18. We further note that
the applied prior art reflects the appropriate level of skill at the time of the
claimed invention. See Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed.
Cir. 2001).
          C. Claim Construction
      In an inter partes review, claim terms in an unexpired patent are given
their broadest reasonable construction in light of the specification of the
patent in which they appear. See 37 C.F.R. § 42.100(b); Cuozzo Speed

8
 Patent Owner argues that, in the relevant time frame, Dr. Crovella “was
already considerably more than ordinary,” and, for this reason, we should
give less weight to Dr. Crovella’s testimony. PO Resp. 11; see also
Tr. 53:4–9, 55:24–56:4. We disagree. See Sundance, Inc. v. DeMonte
Fabricating Ltd., 550 F.3d 1356, 1363–64 (Fed. Cir. 2008) (noting that
under Fed. R. Evid. 702, the expert must possess sufficient “expertise to be
of assistance” to the trier of fact).

                                        8
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 10 of 38

IPR2015-01750
Patent 8,484,111 B2

Techs., LLC v. Lee, 136 S. Ct. 2131, 2144–46 (2016) (upholding the use of
the broadest reasonable interpretation standard). Pursuant to that standard,
the claim language should be read in light of the specification, as it would be
interpreted by one of ordinary skill in the art. In re Suitco Surface, Inc.,
603 F.3d 1255, 1260 (Fed. Cir. 2010). Thus, we generally give claim terms
their ordinary and customary meaning. See In re Translogic Tech., Inc.,
504 F.3d 1249, 1257 (Fed. Cir. 2007) (“The ordinary and customary
meaning ‘is the meaning that the term would have to a person of ordinary
skill in the art in question.’” (quoting Phillips v. AWH Corp., 415 F.3d 1303,
1313 (Fed. Cir. 2005) (en banc))).
      The claims, however, “should always be read in light of the
specification and teachings in the underlying patent,” and “[e]ven under the
broadest reasonable interpretation, the Board’s construction ‘cannot be
divorced from the specification and the record evidence.’” Microsoft Corp.
v. Proxyconn, Inc., 789 F.3d 1292, 1298 (Fed. Cir. 2015) (citations omitted).
In other words, “[u]nder a broadest reasonable interpretation, words of the
claim must be given their plain meaning, unless such meaning is inconsistent
with the specification and prosecution history.” Trivascular, Inc. v.
Samuels, 812 F.3d 1056, 1062 (Fed. Cir. 2016) (citing Straight Path IP
Grp., Inc. v. Sipnet EU S.R.O., 806 F.3d 1356, 1362 (Fed. Cir. 2015)). Any
special definition for a claim term must be set forth in the specification with
reasonable clarity, deliberateness, and precision. See In re Paulsen, 30 F.3d
1475, 1480 (Fed. Cir. 1994). However, limitations are not to be read from
the specification into the claims. In re Van Geuns, 988 F.2d 1181, 1184
(Fed. Cir. 1993).




                                        9
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 11 of 38

IPR2015-01750
Patent 8,484,111 B2

      The parties’ dispute requires construction of the phrase “fourth
portion of the server being configured to automatically detect changes that
affect the information in the first portion of the server or the information in
the second portion of the server,” recited in claim 13. No issue in this
Decision requires express construction of any other claim terms. See, e.g.,
Wellman, Inc. v. Eastman Chem. Co., 642 F.3d 1355, 1361 (Fed. Cir. 2011)
(“[C]laim terms need only be construed ‘to the extent necessary to resolve
the controversy.’”) (quoting Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc.,
200 F.3d 795, 803 (Fed. Cir. 1999)).
      Claim 13 recites, in part, a “fourth portion of the server . . . configured
to automatically detect changes that affect the information in the first portion
of the server or the information in the second portion of the server.”
Ex. 1001, 34:5–8. In the Petition, Petitioner argues that a “portion of the
server” is “any one or more components or functionality of or on the server.”
Pet. 11 (citing Ex. 1002 ¶ 22).
      In its Patent Owner Response, Patent Owner asserts
      This [fourth portion] limitation, especially the phrase, “changes
      that affect,” is clearly the same as the “changes” discussed
      above regarding the change management layer. Thus, the
      “fourth portion,” as understood by a person of ordinary skill in
      the art and like the “change management layer” automatically
      detects changes that “arise from changes external to the
      application.”
PO Resp. 21. With respect to the “change management layer,” 9 Patent
Owner argues that “the term ‘change management layer’ when interpreted in


9
  The term “change management layer” is not recited in the claims at issue in
this proceeding, but is recited in claim 1 of the ’482 patent, at issue in the
related proceedings IPR2015-01751 and IPR2015-01752. However, because

                                       10
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 12 of 38

IPR2015-01750
Patent 8,484,111 B2

view of the specification would readily be understood to a person of
ordinary skill in the art to mean ‘a layer that automatically detects changes
external to the application program which impact how the application
program should operate.’” Id. at 14 (citing Ex. 2032 ¶ 27; Ex. 2033 ¶ 27)
(emphases added); see id. at 18. Patent Owner argues, in comparison, that
“detecting changes internal to an application program is precisely what the
claimed ‘third layer’ does.”10 Id. at 14 (citing Ex. 2032 ¶¶ 34–36).
      As can be seen by a comparison of Patent Owner’s proposed
construction with the language of claim 1 of the ’482 patent, Patent Owner’s
construction adds an additional requirement to the express language of the
claim that any detected changes are “external to the application program.”
Pointing to discussion in the ’482 patent regarding so-called “intelligent
agents” that search on the internet for relevant regulatory and/or non-
regulatory changes in a selected business area, Patent Owner argues that
“[a]ll of these ‘changes’ shown in the ’482 patent are all ‘external to the
application program.’” Id. at 16 (citing Ex. 1001, 16:17–34, 19:66–20:6;
Ex. 2032 ¶¶ 32–34; Ex. 2033 ¶¶ 33–34). Patent Owner makes a further
distinction that “changes that affect an application,” as claimed, are not
changes affecting the application in any way, but must be “changes which


Patent Owner relies on its discussion of this term for its proposed
construction of the recited “fourth portion” of the ’111 patent, we discuss
Patent Owner’s arguments in this regard.
10
   Patent Owner’s argument in this regard is in reference to claim 1 of
the ’482 patent. We note that the third layer of this claim does not recite
detecting any changes per se, but instead the claim recites that the third layer
“retrieves the data in the first and second layers in order to generate the
functionality and user interface elements of the application.” See
IPR2015-01751, Ex. 1001 (the ’482 patent), 32:23–26.

                                      11
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 13 of 38

IPR2015-01750
Patent 8,484,111 B2

impact how the application program should operate.” See Tr. 66:21–69:3;
Ex. 2032 ¶ 27; Ex. 2033 ¶ 27.
      Patent Owner further argues that “it would be nonsensical for
application-internal ‘changes’ to be the ‘changes that affect the
application.’” PO Resp. 17. According to Patent Owner,
      The specification includes an example that highlights that the
      definition proposed by the Patent Owner for the “change
      management layer” and the associated “change” are the
      broadest reasonable interpretation when read in light of the
      specification. The ’482 patent explains that regulations and
      technical requirements are constantly changing, and that these
      changes are posted in various media, including paper,
      microfiche and electronic media.
Id. The example from the Specification cited by Patent Owner is as follows:
             Assume that a federal regulation, governing disposal of
      hazardous waste in landfills, is amended so that the regulation
      now requires analysis, reporting and record keeping of landfill
      samples. Part of the change language addresses what landfill
      sample information must be collected, including landfill type,
      landfill cell, parameter(s) sampled, identification of
      chain-of-custody, and laboratory results. The change is posted
      in the Federal Register and becomes promptly available as a
      hard copy (paper) and electronically, on the Internet.
             The invention begins tracking change using one or more
      intelligent agents (“IA’s”).     An “intelligent agent” is a
      specialized program that resides on a network, or at a server as
      an applet, and can make decisions and perform tasks based on
      pre-defined rules. Preferably, two or more IA’s used by a
      business will have sufficiently different assignments that at
      most modest overlap occurs between the IA’s. An IA function
      is part of the Logic Menu, which is discussed subsequently.
            A change made to landfill waste regulations is identified
      by an IA on the Internet, and the relevant change information
      is routed to a selected metadata table in the invention. The
      change information includes one or more of five

                                      12
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 14 of 38

IPR2015-01750
Patent 8,484,111 B2

       recommendations: (1) create a new WorkList; (2) change one or
       more data entry forms; (3) create one or more new reports;
       (4) create a new process; and (5) add one or more new
       document images.        Configuration Users can choose to
       automatically configure the preceding recommendation based
       on a set of default conditions, or can manually implement the
       configuration using a configuration toolkit.
Ex. 1001, 10:36–63 (emphases added by Patent Owner); PO Resp. 17–18.
       In its Reply, Petitioner argues that Patent Owner’s proposed
construction “should be rejected because it does not construe the claim
language at issue in this proceeding,” but instead Patent Owner’s analysis is
entirely focused on language present in the claims of the ’482 patent.
Pet. Reply 7. Petitioner asserts that the “claim language is plain on its face,
includes no terms of art and requires no construction.” Id. at 5 (citing
Ex. 1058, 44:19–45:4, 83:13, 95:16–20).
       Petitioner also addresses Patent Owner’s proposed construction. In
this regard, Petitioner argues that “[r]ather than interpret ‘changes,’ [Patent
Owner] twice repeats the word in its construction and tacks on additional
limitations that result in [Patent Owner’s] construction failing to give
‘changes’ its broadest reasonable interpretation.” Pet. Reply 8. According
to Petitioner, the “only limitation the ’111 [patent] claims impose on
‘changes’ is that they ‘affect the information in the first . . . or . . . second
portion of the server.’” Id. Petitioner asserts that the “plain language of the
claims does not limit ‘changes’ to the narrow category of changes [Patent
Owner] alleges (i.e., those that arise from changes external to the
application).” Id.
       We agree with Petitioner that the Specification of the ’111 patent
“nowhere refers to changes ‘that arise from changes external to the


                                         13
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 15 of 38

IPR2015-01750
Patent 8,484,111 B2

application,’ and does not limit ‘changes’ in any way” and “[t]here is no
disclaimer in the ’111 patent that limits the meaning of ‘changes’ in the
manner [Patent Owner] alleges.” Pet. Reply 9; see Ex. 1062 ¶¶ 4–5.
      While Patent Owner points to several portions of the Specification of
the ’482 patent 11 in support of its argument that the claimed changes should
be limited to those external to the application, we are not persuaded that the
discussion in the Specification rises to the level of “reasonable clarity,
deliberateness, and precision” necessary to provide a special definition for
the claim term. See In re Paulsen, 30 F.3d at 1480. In fact, as noted by
Petitioner, the “specification also describes an embodiment in which
intelligent agents pursue ‘internal’ as well as ‘external Web activities.’”
Pet. Reply 12 (citing Ex. 1001, 19:66–67).
      Based on the evidence in this record, we determine that the plain
meaning of the phrase “fourth portion of the server being configured to
automatically detect changes that affect the information in the first portion of
the server or the information in the second portion of the server” is
consistent with the Specification. We are not persuaded that the recited
function of “automatically detect[ing] changes” is limited to detecting
changes external to the application, as proposed by Patent Owner. No
further express construction of the claim phrase is necessary.
          D. Principles of Law – Anticipation and Obviousness
      To prevail in its challenges to the patentability of the claims, a
petitioner must establish facts supporting its challenges by a preponderance
of the evidence. 35 U.S.C. § 316(e); 37 C.F.R. § 42.1(d). “In an [inter

11
  The ’111 patent and the ’482 patent “have substantially identical
specifications and drawings.” PO Resp. 1 n.2.

                                       14
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 16 of 38

IPR2015-01750
Patent 8,484,111 B2

partes review], the petitioner has the burden from the onset to show with
particularity why the patent it challenges is unpatentable.” Harmonic Inc. v.
Avid Tech., Inc., 815 F.3d 1356, 1363 (Fed. Cir. 2016) (citing 35 U.S.C.
§ 312(a)(3) (requiring inter partes review petitions to identify “with
particularity . . . the evidence that supports the grounds for the challenge to
each claim”)). This burden never shifts to Patent Owner. See Dynamic
Drinkware, LLC v. Nat’l Graphics, Inc., 800 F.3d 1375, 1378 (Fed. Cir.
2015) (citing Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1326–
27 (Fed. Cir. 2008)) (discussing the burden of proof in inter partes review).
      To establish anticipation, each and every element in a claim, arranged
as recited in the claim, must be found in a single prior art reference.
See Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1369 (Fed. Cir.
2008); Karsten Mfg. Corp. v. Cleveland Golf Co., 242 F.3d 1376, 1383 (Fed.
Cir. 2001). Although the elements must be arranged or combined in the
same way as in the claim, “the reference need not satisfy an ipsissimis verbis
test,” i.e., identity of terminology is not required. In re Gleave, 560 F.3d
1331, 1334 (Fed. Cir. 2009); accord In re Bond, 910 F.2d 831, 832 (Fed.
Cir. 1990).
      A claim is unpatentable under 35 U.S.C. § 103(a) if the differences
between the subject matter sought to be patented and the prior art are such
that the subject matter as a whole would have been obvious at the time the
invention was made to a person having ordinary skill in the art to which said
subject matter pertains. See KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398,
406 (2007). The question of obviousness is resolved on the basis of
underlying factual determinations including: (1) the scope and content of
the prior art; (2) any differences between the claimed subject matter and the


                                       15
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 17 of 38

IPR2015-01750
Patent 8,484,111 B2

prior art; (3) the level of ordinary skill in the art; and (4) objective evidence
of nonobviousness. See Graham v. John Deere Co., 383 U.S. 1, 17–18
(1966). In an inter partes review, Petitioner cannot satisfy its burden of
proving obviousness by employing “mere conclusory statements.” In re
Magnum Oil Tools Int’l, Ltd., 829 F.3d 1364, 1380 (Fed. Cir. 2016). Thus,
to prevail Petitioner must explain how the proposed combinations of prior
art would have rendered the challenged claims unpatentable.
      At this final stage, we determine whether a preponderance of the
evidence of the record shows that the challenged claims are anticipated by
and/or would have been obvious in view of asserted prior art. We analyze
the asserted grounds of unpatentability in accordance with those principles.
          E. Anticipation by Popp
      Petitioner asserts that independent claim 13, as well as claims 14–18
which depend therefrom, are anticipated by Popp. Pet. 13–23. Patent
Owner argues that Popp does not disclose a “fourth portion,” as recited in
independent claim 13. PO Resp. 22–25. We have reviewed the entire
record before us, including the parties’ contentions and supporting evidence
presented during this trial. For the reasons explained below, we determine
that Petitioner has demonstrated, by a preponderance of the evidence, that
claims 13–18 are unpatentable.
                 1. Overview of Popp
      Popp relates to an “object-oriented approach [that] provides the ability
to develop and manage Internet transactions.” Ex. 1004, Abstract.
According to Popp, “[l]ocal applications can be accessed using any
workstation connected to the Internet regardless of the workstation’s
configuration.” Id. Popp describes that “[o]nce [a] connection is


                                        16
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 18 of 38

IPR2015-01750
Patent 8,484,111 B2

established, the present invention is used with an application on the server
side of the connection to dynamically generate Web pages [that] contain
application information and provide the ability for the user to specify input.”
Id. at 3:55–59. Web pages can be generated in response to the user input.
Id. at 3:61–63.
      Figure 2 of Popp is reproduced below:




As seen in Figure 2 of Popp, Client Browser 202 is connected via
Internet 204 to Server Domain 208, which includes among other things
Application 214 and Database 224. Ex. 1004, 6:40–7:23, 7:31–34.
Application 214 includes objects 216 that correspond to the HTML elements
that define a Web page and are arranged in a tree structure that corresponds
to the hierarchical structure of the HTML elements that they implement. Id.
at 12:21–26. The self-contained modules, or components, may be shared by
one or more Web pages in a single application and/or across multiple
applications executing on a server. Id. at 4:27–33, 4:41–43, 17:54–18:32.



                                      17
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 19 of 38

IPR2015-01750
Patent 8,484,111 B2

      A scriptedControl object controls generation of a Web page. Id. at
18:62–19:19, Fig. 6A. Further, an inputControl object handles pushing and
pulling data to/from the Web page and the external data source (e.g.,
database 224). Id. at 21:61–22:67, Fig. 6B. The inputControl object
determines, for example, when a database entry should be updated based on
information input to the Web page and sends an appropriate message to
update the database. Id. at 21:37–49.
                2. Claim 13
      Claim 13 recites a “system, comprising: a server accessible by a
browser executed on a client device, the server including a first portion, a
second portion, a third portion, and a fourth portion.” Petitioner asserts that
“Popp’s Server Domain 208 is accessible by Client Browser 202, executed
on a client device.” Pet. 18 (citing Ex. 1004, Fig. 2). According to
Petitioner, Server Domain 208 of Popp “includes database 224 (first
portion), object tree 216 (second portion), internal application 214 (third
portion), and inputControl object 664 (fourth portion, used by internal
application 214),” corresponding to the server portions recited in claim 13.
Id. (citing Ex. 1004, 7:52–58, 12:21–32, Figs. 2, 6B); see id. at 14–17;
Ex. 1002 ¶¶ 31, 34, 35, 40. Popp further discloses that “Database 224 can be
resident on the same server as application 214,” which also includes object
tree 216 and inputControl object 664. Ex. 1004, 7:32–33, 7:52–58, 12:21–
32; see Pet. 17, 18; Ex. 1002 ¶¶ 22, 31, 34, 35, 40. Thus, according to
Petitioner, Popp discloses all four claimed “portions” on the same server.
      Regarding the claimed “first portion of the server having information
about unique aspects of a particular application,” Petitioner describes the
Web page of Popp as “meet[ing] the ‘application’ whose functionality and


                                        18
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 20 of 38

IPR2015-01750
Patent 8,484,111 B2

UI are dynamically generated” of the claim. Pet. 13–14 (citing Ex. 1002
¶ 32). According to Petitioner, Popp discloses that database 224 (first
portion) “contain[s] information about unique aspects of a particular Web
page (application), e.g., for an Automobile Shopper’s application that can be
used by a prospective car buyer to select a car.” Id. at 18 (citing Ex. 1004,
9:4–10, 9:56–61); see Ex. 1002 ¶ 31.
      The claim further recites “the second portion of the server [has]
information about user interface elements and one or more functions
common to various applications, the various applications including the
particular application.” Petitioner relies on the following as disclosing this
claimed feature:
      Web page objects 216 [of Popp] correspond to HTML elements
      that define a web page and include component sub-trees
      representing user interface portions (e.g., text boxes, check
      boxes, radio buttons) that can be shared across Web pages, and
      thus contain information about user interface elements (e.g.,
      data entry elements) and functions (e.g., receiving and
      processing input data) common to various applications (Web
      pages), including any particular application (Web page) whose
      data is stored in the database.
Pet. 15 (citing Ex. 1002 ¶ 34); see id. at 18–19 (citing Ex. 1004, 2:33–41,
4:26–33, 4:41–43, 11:37–44, 12:21, 17:54–55, 18:32–43); Ex. 1002 ¶¶ 26,
31.
      Regarding the claimed “third portion of the server being configured to
dynamically generate a functionality and a user interface for the particular
application,” Petitioner points to internal application 214 of Popp, which
“includes scriptedControl Object 602 to generate and manage a Web page,”
as disclosing this claimed feature. Pet. 15 (citing Ex. 1004, 8:49–55, 18:62–
65, 19:1–2; Ex. 1002 ¶ 36); see id. at 19 (citing Ex. 1004, 3:55–59, 7:45–49,


                                       19
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 21 of 38

IPR2015-01750
Patent 8,484,111 B2

8:49–55, 18:65–67, 19:29–38, 31:44–49). According to Petitioner, the
“scriptedControl object 602 retrieves application-specific data from the
database (first portion) and combines it with the object tree (second portion)
in order to dynamically generate the functionality and user interface for the
Web page (application),” thus disclosing the claim limitation that “the
functionality and the user interface of the particular application [are] based
on the information in the first portion of the server and the information in the
second portion of the server.” Id. at 15 (citing Ex. 1004, 18:65–67, 19:29–
38, 22:37–42, Figs. 6A, 6B; Ex. 1002 ¶¶ 36–37); see id. at 19 (citing
Ex. 1004, 19:18–19, 19:35–38).
      Petitioner further points to the fact that Popp’s “Web page can include
a Java applet that, when downloaded over an established connection between
the client and the server and processed by a browser, presents the UI and
functionality to the user,” as disclosing that the claimed “third portion of the
server [is] configured to send the functionality and the user interface for the
particular application to the browser upon establishment of a connection
between the server and the client device.” Pet. 16 (citing Ex. 1004, 31:1–3;
Ex. 1002 ¶¶ 38, 39); see id. at 20 (citing Ex. 1004, 3:55–65, Fig. 2).
      Finally, regarding the claimed “fourth portion of the server [that is]
configured to automatically detect changes that affect the information in the
first portion of the server or the information in the second portion of the
server,” Petitioner relies on Popp’s inputControl object 664. Pet. 16–17.
According to Petitioner, inputControl object 664 is responsible for detecting
and responding to user input received from the web page user interface, such
as a modification of field 632 in Web page 662. Id. (citing Ex. 1004, 22:28–
62; Ex. 1002 ¶ 40); see id. at 20. Petitioner further asserts that “[w]hen


                                       20
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 22 of 38

IPR2015-01750
Patent 8,484,111 B2

inputControl object 664 detects a change . . . , the Web page objects (second
portion) are automatically modified by storing the data retrieved from the
Web page form in text object 654 and/or context object 628, and the
database 630 (first portion) is automatically modified to store the changed
data.” Id. at 17 (citing Ex. 1004, 22:28–62, Fig. 6B; Ex. 1002 ¶ 40).
      We agree with Petitioner’s mapping of Popp to claim 13, and adopt it
as our own.
      Patent Owner argues that Popp does not disclose the “fourth portion”
recited in claim 13. PO Resp. 22–25. Regarding claim 13 specifically,
Patent Owner refers to its arguments regarding claim 1 of the ’482 patent,
and asserts that “[f]or similar reasons, Popp’s disclosure of reaction to user
input text is inadequate to anticipate the ‘fourth portion’ limitation required
in every claim of the ‘111 patent.” Id. at 25 (citing Ex. 2032 ¶ 65; Ex. 2033
¶¶ 49-50). We, thus, address Patent Owner’s arguments regarding claim 1
of the ’482 patent herein.
      In this regard, Patent Owner argues that “Popp does not disclose a
‘change management layer’ which ‘automatically detects changes which
impact how the application program should operate’ where those ‘changes’
‘arise from changes external to the application.’” Id. at 24 (citing Ex. 2032
¶¶ 63–64; Ex. 2033 ¶¶ 46–50). Patent Owner argues that Popp instead
discloses “automatically detect[ing] changes from [an application’s] own
operation – in this case, user input of text data via a user interface.” Id.
at 23 (citing Ex. 2031, 67:10–25). Patent Owner’s arguments rely upon its
proposed construction of the claimed “change management layer” and
“fourth portion,” which we do not adopt for the reasons discussed above (see
supra Section II.C). We are persuaded by Petitioner’s assertion that


                                       21
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 23 of 38

IPR2015-01750
Patent 8,484,111 B2

automatically detecting a change that affects information (e.g., an employee
name) stored in the database (i.e., the claimed “first portion”) discloses
detecting a change that affects the application, as claimed. See, e.g.,
Ex. 1001, 12:20–32 (describing the business content layer (i.e., “first
portion”) as a database that may include data associated with a selected area
of business, such as finance or human resources).
      Based on the evidence of record, we determine Petitioner has shown,
by a preponderance of the evidence, that Popp anticipates claim 13.
                3. Claims 14–18
      For each of claims 14–18, Petitioner provides arguments as to how
each claim limitation is disclosed in Popp, and relies upon Dr. Crovella’s
testimony. See Pet. 20–23 (citing Ex. 1004, 2:25–32, 3:55–63, 16:48–17:52,
18:32–34, 19:50–20:37, 21:61–22:13, 22:37–48, 22:64–65, Fig. 2; Ex. 1002
¶¶ 41–45). We agree with Petitioner’s mapping of Popp to these claims, and
adopt it as our own.
      Patent Owner does not substantively discuss dependent claims 14–18,
apart from its discussion of independent claim 13, which we have addressed
above. See PO Resp. 22–25.
      Based on the evidence of record, we determine Petitioner has shown,
by a preponderance of the evidence, that Popp anticipates claims 14–18.
          F. Anticipation by Kovacevic
      Petitioner asserts that independent claim 13, as well as claims 14–18
which depend therefrom, are anticipated by Kovacevic. Pet. 24–33. Patent
Owner argues that Kovacevic does not disclose a “fourth portion,” as recited
in independent claim 13. PO Resp. 25–28. We have reviewed the entire
record before us, including the parties’ contentions and supporting evidence


                                      22
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 24 of 38

IPR2015-01750
Patent 8,484,111 B2

presented during this trial. For the reasons explained below, we determine
that Petitioner has demonstrated, by a preponderance of the evidence, that
claims 13–18 are unpatentable.
                 1. Overview of Kovacevic
      Kovacevic relates to a system called MUSE that uses a model-based
technology to implement an intelligent tutoring system having a flexible user
interface. Ex. 1005, Abstract. The system described in Kovacevic includes
an application-specific library, which “contains procedural code
implementing the functional core of applications whose UIs are to be
generated,” and an interaction-specific library, which “contains a library of
communications primitives—interaction techniques and presentation
objects—to be used when assembling UI structures.” Id. at 117. The MUSE
program uses these libraries to build and generate a user interface. Id. As
further discussed in Kovacevic, the libraries, and if desired the entire MUSE
program, could be transported over a browser using Java. Id. Kovacevic
also discusses a sequencing control primitive that monitors and updates the
system when something affecting information-flow-control primitives
occurs. Id. at 114.
                 2. Claim 13
      Claim 13 recites a “system, comprising: a server accessible by a
browser executed on a client device, the server including a first portion, a
second portion, a third portion, and a fourth portion.” Petitioner asserts that
“Kovacevic’s SLOOP Server is accessible over the Web by an HTML
browser executed on a UI client device.” Pet. 28 (citing Ex. 1005, Fig. 1).
According to Petitioner, the “SLOOP Server includes the application-
specific library (first portion), the interaction-specific library (second


                                       23
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 25 of 38

IPR2015-01750
Patent 8,484,111 B2

portion), the main MUSE program (third portion), and the sequencing
control primitives (fourth portion),” corresponding to the server portions
recited in claim 13. Pet. 28 (citing Ex. 1005, 117 (col. 2 ¶ 7)); see id. at 24–
28; Ex. 1002 ¶¶ 50, 51, 53, 58. Thus, according to Petitioner, Kovacevic
discloses all four claimed “portions” on the same server.
      Regarding the claimed “first portion of the server having information
about unique aspects of a particular application,” Petitioner describes that a
“tutoring course generated with a particular UI is a particular ‘application’ as
recited in the claims.” Pet. 24 (citing Ex. 1002 ¶ 50). According to
Petitioner, Kovacevic discloses that a “particular tutoring course is
represented by an application-specific model specification with software
primitives provided in an application-specific library.” Id. (citing Ex. 1005,
117 (col. 1 ¶ 4, col. 2 ¶ 7); Ex. 1002 ¶ 50); see id. at 28–29.
      The claim further recites “the second portion of the server [has]
information about user interface elements and one or more functions
common to various applications, the various applications including the
particular application.” Petitioner relies on an interaction-specific library in
Kovacevic as disclosing this claimed feature. Pet. 24–25, 29. According to
Petitioner, the interaction-specific library has “information about user
interface elements (e.g., communication UI primitives in the interaction-
specific library) and one or more functions (e.g., mapping between external
inputs and internal forms) common to various applications (including the
particular application represented by a downloaded application-specific
library).” Id. at 24–25 (citing Ex. 1005, 114 (col. 1 ¶ 2), 115 (col. 1 ¶ 2),
116 (col. 1 ¶ 6), 117 (col. 1 ¶ 5); Ex. 1002 ¶ 51); see id. at 29 (citing
Ex. 1005, 113 (col. 2 ¶ 2), 114 (col. 1 ¶ 2), 117 (col. 1 ¶ 5, col. 2 ¶ 7)).


                                        24
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 26 of 38

IPR2015-01750
Patent 8,484,111 B2

       Regarding the claimed “third portion of the server being configured to
dynamically generate a functionality and a user interface for the particular
application,” Petitioner points to the “main program” of Kovacevic as
disclosing this claimed feature. Pet. 25, 29. According to Petitioner,
Kovacevic’s main program “generates the tutoring application (including the
functionality and the UI of the tutoring course) using the primitives in the
application-specific library (first portion) and the application-independent
interaction-specific library (second portion).” Id. at 25 (citing Ex. 1005,
117 (col. 1 ¶ 4, col. 2 ¶ 7); Ex. 1002 ¶¶ 52–53); see id. at 29 (citing
Ex. 1005, 109 (col. 1 ¶ 3, ¶ 5, col. 2 ¶ 4), 117 (col. 1 ¶ 4, col. 2 ¶ 7)).
According to Petitioner, this generation of the tutoring application “is done
by mapping application model primitives provided in the application-
specific library (first portion) onto UI primitives including the
communication primitives in the interaction-specific library (second portion)
to construct a fully specified UI,” thus disclosing the claim limitation that
“the functionality and the user interface of the particular application [are]
based on the information in the first portion of the server and the information
in the second portion of the server.” Id. at 25 (citing Ex. 1002 ¶ 54); see id.
at 29–30 (citing Ex. 1005, 115 (col. 1 ¶ 2), 116 (col. 1 ¶ 6), Figs 5, 6, 8).
       Petitioner further points to the fact that “[h]aving downloaded the
application-specific library for a particular tutoring application,
[Kovacevic’s] main MUSE program generates and sends the application’s
functionality and UI to be rendered in the client’s browser,” as disclosing the
limitation that “the third portion of the server [is] configured to send the
functionality and the user interface for the particular application to the
browser upon establishment of a connection between the server and the


                                        25
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 27 of 38

IPR2015-01750
Patent 8,484,111 B2

client device.” Pet. 27–28 (citing Ex. 1005, 110 (col. 1 ¶ 4), 117 (col. 1 ¶ 4,
col. 2 ¶ 7); Ex. 1002 ¶¶ 52–56); see id. at 30 (citing Ex. 1005, 108 (col. 1
¶ 2, ¶ 4), 117 (col. 2 ¶ 7)).
       Finally, regarding the claimed “fourth portion of the server [that is]
configured to automatically detect changes that affect the information in the
first portion of the server or the information in the second portion of the
server,” Petitioner relies on Kovacevic’s sequencing control primitives. Id.
at 25–26. Kovacevic describes that the “sequencing control primitives
maintain and monitor the relevant UI context. They update the context
whenever something potentially affecting [information-flow-control]
primitives happens, and they constantly evaluate the context to
enable/disable those primitives.” Ex. 1005, 114 (col. 2 ¶ 6); see Pet. 30.
According to Petitioner, “[c]hanges such as user input via the UI or selection
of UI elements affect the information in the second portion of the server,
e.g., by causing certain UI elements to be enabled or disabled,” and the
sequencing control primitives of Kovacevic monitor for such user input to
enable appropriate enable/disable response of the UI element when a user
selection is made. Pet. 25–26 (citing Ex. 1005, 114 (col. 2 ¶ 6), 115 (col. 2);
Ex. 1002 ¶ 57).
       We agree with Petitioner’s mapping of Kovacevic to claim 13, and
adopt it as our own.
       Patent Owner argues that Kovacevic does not disclose the “fourth
portion” recited in claim 13. PO Resp. 25–28. Regarding claim 13
specifically, Patent Owner refers to its arguments regarding claim 1 of
the ’482 patent, and asserts that “[l]ikewise, claims 13–18 of the ’111 patent
cannot be anticipated by Kovacevic because Kovacevic does not disclose the


                                       26
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 28 of 38

IPR2015-01750
Patent 8,484,111 B2

required ‘fourth portion.’” Id. at 28 (citing Ex. 2032 ¶ 73; Ex. 2033 ¶ 55).
We, thus, address Patent Owner’s arguments regarding claim 1 of the ’482
patent herein.
      In this regard, Patent Owner argues that “[w]hile Kovacevic describes
making the website responsive to user interaction, Kovacevic has no
disclosure relevant to changes ‘external to the application.’” PO Resp. 25
(citing Ex. 2032 ¶ 69; Ex. 2033 ¶ 54). Patent Owner argues that “change[s]
from a user interacting with the user interface, or . . . change[s] from a user
selecting different user interface elements” are not “external to an
application.” Id. at 27; see id. at 27–28 (citing Ex. 2032 ¶¶ 71–72; Ex. 2033
¶¶ 54–55). Again, Patent Owner’s arguments rely upon its proposed
construction of the claimed “change management layer” and “fourth
portion,” which we do not adopt for the reasons discussed above (see supra
Section II.C).
      As noted above, Petitioner relies on the UI primitives in the
interaction-specific library of Kovacevic as disclosing the claimed second
portion. We are persuaded by Petitioner’s assertion that detecting user input
(a change) that affects whether certain UI elements are enabled or disabled
(i.e., information regarding the UI primitives in the second portion) discloses
the fourth portion’s claimed function of detecting changes that affect the
information in the second portion.
      Based on the evidence of record, we determine Petitioner has shown,
by a preponderance of the evidence, that Kovacevic anticipates claim 13.
                 3. Claims 14–18
      For each of claims 14–18 Petitioner provides arguments as to how
each claim limitation is disclosed in Kovacevic, and relies upon


                                       27
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 29 of 38

IPR2015-01750
Patent 8,484,111 B2

Dr. Crovella’s testimony. See Pet. 31–33 (citing Ex. 1005, 110 (col. 1 ¶¶ 4–
5, col. 2 ¶ 2), 112 (Fig. 4), 113 (col. 2 ¶ 2), 114 (col. 1 ¶ 2), 117 (col. 1 ¶ 4);
Ex. 1002 ¶¶ 59–63). We agree with Petitioner’s mapping of Kovacevic to
these claims, and adopt it as our own.
       Patent Owner does not substantively discuss dependent claims 14–18,
apart from its discussion of independent claim 13, which we have addressed
above. See PO Resp. 28.
       Based on the evidence of record, we determine Petitioner has shown,
by a preponderance of the evidence, that Kovacevic anticipates claims 14–
18.
          G. Obviousness in View of Balderrama and Java Complete
       Petitioner asserts that independent claim 13, as well as claims 14–18
which depend therefrom, would have been obvious in view of the
combination of Balderrama and Java Complete. Pet. 34–45. Patent Owner
argues that Balderrama does not disclose a “fourth portion,” as recited in
independent claim 13. PO Resp. 28–32. We have reviewed the entire
record before us, including the parties’ contentions and supporting evidence
presented during this trial. For the reasons explained below, we determine
that Petitioner has demonstrated, by a preponderance of the evidence, that
claims 13–18 are unpatentable.
                 1. Overview of Balderrama
       Balderrama relates to a system that can offer various goods for sale, in
a self-service fashion with an “electronic device capable of accepting and
transmitting a customer’s input,” such as a touch-screen display. Ex. 1006,
1:8–12, Fig. 1. The system of Balderrama includes template presentations
and a database containing items intended for sale at a particular sales outlet.


                                        28
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 30 of 38

IPR2015-01750
Patent 8,484,111 B2

Id. at 2:11–16, Fig. 3; see also id. at 6:48–58 (discussing template files),
8:64–9:2 (discussing “transmitted copy” of a template); 9:15–20 (discussing
database records). A “configuring routine” uses information from the
template presentation and the database for a particular sales outlet to create a
presentation to display on the electronic device at the sales outlet. Id. at
11:37–48, Fig. 3 (element 84). The system is also configured to handle
modifications to the database and/or updates to the presentation template.
Id. at 2:17–21, 11:64–67, Fig. 6. Update/modification detector 82 receives
information about updates to the template presentation and/or modifications
to the database, and acts accordingly to update the presentation at the
customer terminal. Id. at 8:21–64, 9:7–27, 10:11–24, Fig. 3 (arrows 81b,
87b, 83b).
                2. Overview of Java Complete
      Java Complete is a compilation of several articles in DATAMATION
Magazine, discussing a “new simplified object-based, open-system
[programming] language that allows software developers to engineer
applications that can be distributed over the Internet.” See Ex. 1007, 1–3,
28. Java Complete provides information about the Java programming
language. For example, as discussed in the magazine, “Java reinvents the
way applications are distributed to clients and executed,” and provides “an
easy way to deliver business information broadly.” Id. at 40. As further
described, “network-centric Java applets . . . don’t have to be preinstalled—
they install themselves just in time, on the fly, and deinstall themselves
when they’re no longer needed.” Id. at 42. One example provided in Java
Complete of a type of business application that could be built with Java
applets is an order-entry system. Id.


                                        29
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 31 of 38

IPR2015-01750
Patent 8,484,111 B2

                 3. Claim 13
      Claim 13 recites a “system, comprising: a server . . . including a first
portion, a second portion, a third portion, and a fourth portion.” Petitioner
asserts that “Balderrama’s manager station 10 is a server accessible by
customer terminal 20a (client device) over POS LAN 14.” Pet. 39 (citing
Ex. 1006, Fig. 1). According to Petitioner, Balderrama’s “[m]anager station
10 (server) includes in-store database 86 with records/files 87a (first
portion), transmitted copy template presentation 80 (second portion),
configuring routine 84 (third portion), and update/modification detector 82
(fourth portion),” corresponding to the server portions recited in claim 13.
Id. at 40 (citing Ex. 1006, Fig. 3); see id. at 34–37; Ex. 1002 ¶¶ 71–73, 77.
Petitioner asserts that each of these portions is “disclosed as being stored or
executed on manager station 10.” Pet. 37 (citing Ex. 1006, 8:67–9:2, 9:16–
27, 11:38–46). Thus, according to Petitioner, Balderrama teaches all four
claimed “portions” on the same server.
      Regarding the claimed “first portion of the server having information
about unique aspects of a particular application,” Petitioner describes
Balderrama’s “order-entry presentation for a particular sales outlet
(configured presentation 90),” which “is a UI for a user to view items for
sale at the outlet and enter and order in an automated fashion, e.g., via a
touch screen,” as the “particular application” of the claim. Id. at 34 (citing
Ex. 1006, 1:8–23, 2:11–16, Fig. 1; Ex. 1002 ¶¶ 64, 71). Balderrama
discloses that in-store database 86 with records/files 87a (i.e., the first
portion) “contain data records/information about items intended for sale at a
particular sales outlet” (i.e., the “particular application”). Ex. 1006, 9:17–
21, Fig. 3; see Pet. 34–35, 40; Ex. 1002 ¶¶ 64, 71.


                                        30
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 32 of 38

IPR2015-01750
Patent 8,484,111 B2

      The claim further recites “the second portion of the server [has]
information about user interface elements and one or more functions
common to various applications, the various applications including the
particular application.” Petitioner describes Balderrama’s disclosure of
“shared-across-outlets template presentation 80 from headquarters is
transmitted to manager station 10 (the outlet’s server) for combination with
the outlet-specific data,” as disclosing this claimed feature. Pet. 35–36
(citing Ex. 1006, 6:48–58, 8:67–9:2, 11:43–46; Ex. 1002 ¶ 72); see id. at 40–
41 (citing Ex. 1006, 6:48–58, 7:19–23, 8:64–9:2, 11:43–46, Figs. 3, 11).
      Regarding the claimed “third portion of the server being configured to
dynamically generate a functionality and a user interface for the particular
application,” Petitioner describes that “Balderrama employs a configuring
routine 84 . . . to retrieve data from the outlet-specific database 86 (first
portion) and combine it with the generic template presentation 80 (second
portion) in order to generate the functionality and user interface elements of
the configured presentation 90 (application) for presentation to the
customer,” thus disclosing this claimed feature. Pet. 36 (citing Ex. 1006,
11:38–46, Fig. 3; Ex. 1002 ¶¶ 73–74); see id. at 41 (citing Ex. 1006, 11:38–
46, 14:64–65, 16:20–21, 16:55–17:5, Fig. 3). According to Petitioner,
“[c]onfiguring routine 84 matches items in the template presentation (second
portion) with items in the database (first portion), activating the sales items
that are sold in the particular sales outlet, and incorporating those items’
prices from the database into the corresponding cells in the template
presentation,” thus disclosing the claim limitation that “the functionality and
the user interface of the particular application [are] based on the information
in the first portion of the server and the information in the second portion of


                                        31
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 33 of 38

IPR2015-01750
Patent 8,484,111 B2

the server.” Id. at 36 (citing Ex. 1006, 14:64–65, 16:20–21, 16:55–17:5;
Ex. 1002 ¶ 73); see id. at 41 (citing Ex. 1006, 8:67–9:2, 10:10–13, Fig. 3).
      Regarding the claimed “fourth portion of the server [that is]
configured to automatically detect changes that affect the information in the
first portion of the server or the information in the second portion of the
server,” Petitioner relies on Balderrama’s update/modification detector 82.
Pet. 36–37. According to Petitioner, update/modification detector 82
“automatically detects changes to the outlet-specific database (affecting the
information in the first portion of the server) or the generic template
presentation (affecting the information in the second portion of the server).”
Id. at 36 (citing Ex. 1006, 10:14–21, 11:64–67; Ex. 1002 ¶ 77); see id. at 42
(citing Ex. 1006, 2:16–21, 10:14–21, 11:64–67, 12:34–38, Fig. 3).
Petitioner further asserts that “[i]n response to update/modification detector
82 detecting changes . . . , a currently-running presentation is interrupted and
re-configured.” Id. at 37 (citing Ex. 1006, 9:7–15; Ex. 1002 ¶ 77).
      Petitioner relies on Java Complete in combination with Balderrama
for teaching that the server is “accessible by a browser executed on a client
device,” as claimed, and that the claimed “third portion of the server [is]
configured to send the functionality and the user interface for the particular
application to the browser upon establishment of a connection between the
server and the client device” Id. at 38–40. According to Petitioner,
Balderrama teaches distributing the application from a server to a client over
a LAN network but does not explicitly state that the server is accessible by a
browser executed on the client device. Id. at 37 (citing Ex. 1002 ¶ 67). Java
Complete “describes using browsers for UI delivery over the Internet and
within a company’s internal network.” Id. at 38 (citing Ex. 1007, 30, 31, 40;


                                      32
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 34 of 38

IPR2015-01750
Patent 8,484,111 B2

Ex. 1002 ¶ 68). Petitioner asserts that “[i]t would have been obvious to a
[person of ordinary skill in the art] to implement a browser on Balderrama’s
customer terminal for receiving and executing the order-entry application, as
browsers were commonly used to receive UI applications in client-server
systems.” Id. at 37–38 (citing Ex. 1002 ¶¶ 68–69).
      Petitioner further points to Java Complete’s teaching that “the client
browser executes a Java applet received from the server to dynamically
generate the UI functionality of the application,” asserting that a person of
ordinary skill “would have been motivated to implement Balderrama’s
order-entry application as a Java applet delivered to a browser executed by
the customer terminal (client device) because of the ease-of-implementation
benefits of using Java and readily-available web browsers.” Id. at 38 (citing
Ex. 1007, 32, 40, 42; Ex. 1002 ¶¶ 68–69). According to Petitioner, Java
applets are delivered in client-server systems by being downloaded upon
establishment of a connection between the server and the client device. Id.
at 39 (citing Ex. 1007, 32). Thus, Petitioner asserts:
      [i]n the obvious combination of Balderrama and Java Complete,
      customer terminal 20a/94 (client device) executes a browser to
      access the server (manager station 10), and configuring routine
      84 (third portion of the server) is configured to send the
      functionality and UI for the particular application (configured
      presentation 85) to the browser upon establishment of a
      connection between the server and the client device.
Id.
      We agree with Petitioner’s mapping of Balderrama and Java
Complete to claim 13, and adopt it as our own.
      Patent Owner argues that Balderrama does not disclose the “fourth
portion” recited in claim 13. PO Resp. 28–32. Regarding claim 13


                                      33
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 35 of 38

IPR2015-01750
Patent 8,484,111 B2

specifically, Patent Owner refers to its arguments regarding claim 1 of
the ’482 patent, and asserts that “[s]imilarly, the Balderrama in view of Java
Complete [combination] cannot render any claim of the ‘fourth portion’ of
claim 13 of the ’111 patent obvious.” Id. at 32 (citing Ex. 2032 ¶ 82;
Ex. 2033 ¶ 62). We, thus, address Patent Owner’s arguments regarding
claim 1 of the ’482 patent herein.
      In this regard, Patent Owner asserts that the update/modification
detector 82 of Balderrama (upon which Petitioner relies as teaching the
claimed change management layer) merely “detects [manual] user input”
and argues that “[o]ne of ordinary skill in the art would not recognize the
‘update/modification detector 82’ as [a] ‘change management layer’ that
detects ‘changes’ under the broadest reasonable interpretation” thereof. PO
Resp. 29 (citing Ex. 2032 ¶¶ 74–75, 77; Ex. 2033 ¶ 56; Ex. 1006, 2:10–21,
10:6–9, Table A (col. 7)). Patent Owner further argues that
update/modification detector 82 merely notifies the system of a detected
change. Id. at 30 (citing Ex. 1006, 9:2–14). Again, Patent Owner’s
arguments rely upon its proposed construction of the claimed “change
management layer” and “fourth portion,” which we do not adopt for the
reasons discussed above (see supra Section II.C).
      We are persuaded by Petitioner’s assertion that notifying
Balderrama’s update/modification detector 82 of a change in data records or
template presentations, see Ex. 1006, Fig. 3, constitutes the claimed function
of the “fourth portion.”
      Based on the evidence of record, we are persuaded that Petitioner has
shown that the combination of Balderrama and Java Complete teaches or
suggests all of the limitations of claim 13, and has articulated sufficient


                                       34
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 36 of 38

IPR2015-01750
Patent 8,484,111 B2

reasoning why it would have been obvious to combine these references in
the proposed manner. We, thus, determine Petitioner has shown, by a
preponderance of the evidence, that the combination of Balderrama and Java
Complete renders claim 13 obvious.
                4. Claims 14–18
       For each of claims 14–18, Petitioner provides arguments as to how
each claim limitation is disclosed in the combination of Balderrama and Java
Complete, and relies upon Dr. Crovella’s testimony. See Pet. 42–45 (citing
Ex. 1006, 1:8–14, 6:48–63, 9:13–21, 16:55–17:5, Fig. 3; Ex. 1007, 42;
Ex. 1002 ¶¶ 78–82). We agree with Petitioner’s mapping of Balderrama and
Java Complete to these claims, and adopt it as our own.
       Patent Owner does not substantively discuss dependent claims 14–18,
apart from its discussion of independent claim 13, which we have addressed
above. See PO Resp. 32.
       Based on the evidence of record, we determine Petitioner has shown,
by a preponderance of the evidence, that the combination of Balderrama and
Java Complete renders claims 14–18 obvious.

III.   CONCLUSION
       For the foregoing reasons, we determine that Petitioner has
demonstrated, by a preponderance of the evidence, that claims 13–18 are
unpatentable under 35 U.S.C. § 102 as anticipated by Popp; claims 13–18
are unpatentable under 35 U.S.C. § 102 as anticipated by Kovacevic; and
claims 13–18 are unpatentable under 35 U.S.C. § 103 as obvious in view of
Balderrama and Java Complete.




                                     35
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 37 of 38

IPR2015-01750
Patent 8,484,111 B2

IV.   ORDER
      Accordingly, it is
      ORDERED that claims 13–18 of U.S. Patent No. 8,484,111 B2 are
held unpatentable; and
      FURTHER ORDERED that, because this is a Final Written Decision,
parties to the proceeding seeking judicial review of the decision must
comply with the notice and service requirements of 37 C.F.R. § 90.2.




                                     36
Case 3:13-cv-00628-RCJ-CLB Document 153-10 Filed 04/06/21 Page 38 of 38

IPR2015-01750
Patent 8,484,111 B2

PETITIONER:
Richard F. Giunta
Elisabeth H. Hunt
Randy J. Pritzker
WOLF, GREENFIELD & SACKS, P.C.
RGiunta-PTAB@wolfgreenfield.com
EHunt-PTAB@wolfgreenfield.com
RPritzker-PTAB@wolfgreenfield.com

PATENT OWNER:
Jonathan Pearce
M. Kala Sarvaiya
Steven C. Sereboff
SOCAL IP LAW GROUP LLP
ksarvaiya@socalip.com
jpearce@socalip.com
ssereboff@socalip.com




                                  37
